Citation Nr: 1637898	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-24 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an acquired psychiatric disorder to include PTSD and an adjustment disorder.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the US Army from June 1966 to June 1968.  He served in the Republic of Vietnam and was awarded the Army Commendation Medal, the Bronze Star Medal, the Combat Infantryman Badge, and the Purple Heart. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), located in Louisville, Kentucky.  

Subsequent to the perfection of his appeal, the Veteran proffered testimony before the Board in November 2013 via a videoconference hearing.  A transcript of that hearing was prepared and has been included in the claims file for review.  It is noted that since that November 2013 hearing, the Veterans Law Judge (VLJ) who presided over that hearing retired from the Board.  The Veteran was notified of his retirement and was given the opportunity to provide testimony before another VLJ - an offer he declined.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony as to the essential elements of the claims, to include information regarding the Veteran's assertions that he currently has both disorders and that he thought his current disorders were related to his military service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015) and that the Board can go forward on the claim based on the current record.

Based upon a review of the Veteran's claim, the issues on appeal were remanded by the Board in an action dated January 2015.  That remand was a part of a Decision/Remand action that granted the Veteran's claim for entitlement to service connection for tinnitus.  The remaining two issues were returned to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional medical information concerning the etiology and existence of both purported disorders.  The claim has since been returned to the Board for review.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and it is once again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The service medical records are negative for a diagnosis of or findings indicative that the Veteran was suffering from any type of psychiatric disorder while he was on active duty.  

2.  VA examiners have concluded that the Veteran does not suffer from PTSD or any other psychiatric disorder related to, caused by, or the result of his military service or any incident therein.   


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD and an adjustment disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 
The Board finds that the agency of original jurisdiction (AOJ) has satisfied the duty to assist as required by the VCAA with respect to the issues involving service connection.  VA satisfied its duty to notify by means of numerous letters that have been sent to the Veteran from the AOJ since the start of this appeal.  These letters have informed the Veteran of what evidence was required to substantiate the claim for service connection and of the Veteran's, and VA's, respective duties for obtaining evidence or providing information.  The record further indicates that the Veteran's service treatment records, VA medical records, and VA examination reports are all of record.  There is no indication that there is any outstanding evidence that should be obtained.

The Board recognizes that the VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The record reflects that as a result of the Board's Remand of January 2015, such an examination was performed.  This was in addition to the VA examination of the Veteran in June 2011.  The examinations involved a review of the claims file, a thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  A copy of the VA examination reports are of record.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Moreover, the Board finds there has been substantial compliance with its January 2015 Decision/Remand instructions.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AOJ was tasked by the Board to obtain additional medical evidence with respect to the Veteran's claimed psychiatric disorder, and it has done so.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the Veteran's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. at 393. 

II.  Laws and Regulations

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014).  In order to establish service connection for the claimed disorder, there must be evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With respect to PTSD, eligibility for a PTSD service connection award requires that three elements must be present according to VA regulations:

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a);

(2) credible supporting evidence that the claimed in-service stressor actually occurred; and

(3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.

38 C.F.R. § 3.304(f).  If the claimed stressor is related to combat, service department evidence that the service member engaged in combat or that the service member was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(t) (2015).

III.  Factual Background and Legal Analysis

The Veteran contends that while stationed in Vietnam, he was subjected to various stressors that led to his current psychiatric disorder.  He maintains that since service, he had suffered from depression and irritability, along with occasional flashbacks.  

The Veteran served in Southeast Asia (the Republic of South Vietnam) during wartime.  Per his Armed Forces of the United States Report of Transfer or Discharge (DD Form 214), he was awarded an Army Commendation Medal, a Purple Heart, and a Combat Infantryman Badge.  As such, the Veteran's stressors are conceded.  

The claims folder contains separate VA psychiatric examinations that were accomplished in June 2011, May 2012, and then in April 2015.  In each instance, the examiner reviewed the Veteran's claims folder along with his medical records, and interviewed the Veteran concerning his claim.  The 2011 VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD and that his adjustment disorder with depressed mood did not appear related to his in-service stressors.  The 2012 VA examiner also determined that the Veteran did not meet the criteria for a diagnosis of PTSD and that his current adjustment disorder with depressed mood was related to being a caretaker to his wife and mother.  The April 2015 VA examiner also found that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM IV or V.  The examiner noted that the Veteran's adjustment disorder had resolved, so therefore the Veteran did not meet the criteria for any current diagnosis of a mental disorder.  With respect to the adjustment disorder that had resolved, the examiner noted that it was attributable to the Veteran's wife's health problems.  

There are no medical opinions of record which contradict the VA examiners' findings of no diagnosis of PTSD and of an adjustment disorder with depressed mood that is not related to service.  

The Board has considered the statements from the Veteran and his brother regarding the Veteran's experiences in Vietnam and his current symptoms of irritability, depression, etc.  The Board has no reason to doubt the credibility of these statements.  Additionally, there is no doubt the Veteran had honorable combat service in Vietnam and that he incurred combat stressors.  

Nonetheless, the diagnosis of a psychiatric disability is a complex medical issue which is not capable of lay observation.  Therefore, with respect to establishing a current diagnosis of a psychiatric disorder, the Veteran's and his brother's statements are not competent evidence.  In this case, there is simply no competent evidence which shows that the Veteran has met the criteria for a diagnosis of PTSD at any time during the course of the appeal or that his diagnosed adjustment disorder with depressed mood is related to his military service.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The preponderance of the evidence of record is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD or an adjustment disorder with depressed mood, and his claim must be denied. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an adjustment disorder with depressed mood disorder, is denied.  


REMAND

The other issue on appeal is entitlement to service connection for bilateral hearing loss.  As reported above, the Board remanded the claim to the RO via the AOJ so that an audiological examination of the Veteran could be accomplished.  The record reflects that two opinions were provided - one in April 2015 and the other in December 2015.  The medical specialists were asked to render an opinion as to whether the Veteran's bilateral hearing loss was related to a service-connected disorder or whether it was related to or the result of the Veteran's military service.

With respect to the first examination, the examiner wrote that since the Veteran had normal hearing on exiting service, the Veteran did not suffer any hearing loss during service.  As such, per the examiner, the current hearing disability was not related to service.  The second examination simply found that the Veteran's hearing loss was not related to his service-connected tinnitus.  

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385. . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In other words, when audiometric test results at a service member's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, supra.

The VA has conceded that the Veteran experienced acoustic trauma in service as a result of his combat duties.  It is not necessary that hearing loss be factually shown during service.  Hensley, as noted above, does not require this.  In this case, what is clear is that the Veteran was exposed to acoustic trauma during service.  The examiner has not discussed this exposure nor, more importantly, has the examiner commented on the applicability of Hensley to the Veteran's claim.  Because this information is not currently included in the claims folder, the Board opines that another examination is in order.

Accordingly, this case is Remanded for the following:

1.  The Veteran should be afforded a VA audiological examination.  The claims folder should be provided to the examiner for review in conjunction with the examination.  If possible, the examination should not be performed by an individual who has previously examined the Veteran.

If the Veteran does not have a bilateral hearing loss disability as contemplated by 38 C.F.R. § 3.385 (2015), the examiner should indicate as such.  The examiner should then render an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current bilateral hearing loss is related to his previously conceded acoustic trauma in service.  Please note that a negative etiology opinion based solely on the fact that the Veteran did not have hearing loss in service will be deemed inadequate without further explanation as to the significance of such a finding in relation to establishing the etiology of the Veteran's current hearing loss.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


